This conviction was for murder with the death penalty assessed.
There were no exceptions reserved to the rulings of the court during the trial, and no statement of facts accompanies the record. The grounds of the motion for a new trial are several in number, but can not be revised in the absence of the facts and bills of exception. It was contended in the grounds of the motion that the evidence was not sufficient to support the conviction, and that the court erred in admitting testimony over the objection of the defendant to the effect that he confessed to crimes committed in Missouri. It is also alleged in the grounds of the motion that the court failed to charge the jury the law applicable to manslaughter, as there was evidence of adequate cause and fresh provocation, and that the court erred in not charging with reference to this phase of the case. Another ground of the motion recites that the court should have charged the jury they could not convict unless they should believe defendant inflicted the mortal wound upon deceased, and that he did it intentionally with express malice, and if they had a reasonable doubt as to whether appellant inflicted the mortal wound they should acquit; and if they should believe that defendant did inflict the mortal wound but have a reasonable doubt as to whether he did it intentionally, they should acquit. These matters *Page 173 
can not be revised in the absence of statement of facts, and there are no exceptions taken to the charge except those stated as grounds in the motion for new trial. The court is, therefore, unable to review these questions.
As the record is presented the judgment is ordered to be affirmed.
Affirmed.